t c memo united_states tax_court charles e and noel k bradley petitioners v commissioner of internal revenue respondent docket no filed date ps excluded dollar_figure million of a dollar_figure million settlement from gross_income for the taxable_year pursuant to sec_104 a i r c r determined the dollar_figure million was not excludable held ps are not entitled to exclude the dollar_figure million settlement amount from gross_income charles e and noel k bradley pro sese robert e marum for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure and a penalty pursuant to sec_6662 in the amount of dollar_figure after concessions the sole issue for decision is whether the dollar_figure million petitioners received pursuant to a settlement is excludable from income under sec_104 i background findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time this petition was filed petitioners resided in darien connecticut noel k bradley is a party to this case only because she filed a joint federal_income_tax return with her spouse charles e bradley petitioner or mr bradley for their tax_year mr bradley received his bachelor’s degree in economics from yale university in and his m b a degree in accounting from new york university school of business in after his graduation from yale petitioner worked at price waterhouse until when he joined the u s navy as a lieutenant junior grade he returned to price waterhouse in where he continued to work until eventually becoming a general_partner of the unless otherwise indicated all section references are to the internal_revenue_code for the year in issue all rule references are to the tax_court rules_of_practice and procedure by stipulation respondent conceded the sec_6662 penalty and petitioners conceded all other adjustments for as listed in the notice_of_deficiency accounting firm from to petitioner worked as an executive vice president of the investment banking firm laird inc starting his career in leveraged buyouts since petitioner has served in executive and board positions with many companies including president of stanwich investment co and stanwich partners inc stanwich during petitioner was embroiled in a number of lawsuits related to his business endeavors the settlement of six of which resulted in the settlement payments at issue in this case the six lawsuits the six lawsuits in which petitioner was involved are as follows and as identified in the parties’ joint stipulated exhibit 79-j and herein by number bradley v boyle c a no 92cv171 s n d w va date bradley v boyle c a no 94cv29 s n d w va date ormet corp v bradley c a no 93cv21 s n d w va date boyle v boyle c a no 87-c-772 w va cir ct date affd sub nom boyle v boyle no w va date boyle v bradley c a no 94cv33 s n d w va date and bradley v mccamic c a no 95cv62 s n d w va date this opinion for purposes of historical context first discusses several of the other cases and then discusses each of the six lawsuits to determine whether any of the dollar_figure million settlement was made for personal injury claims and if so whether those personal injury claims were tort-like as described in sec_104 a settlement term sheet dated date settlement term sheet see infra lists ormet corp v bradley c a no 92cv639 wwe n d conn date as one of the six lawsuits to be settled this case was removed to the united_states district_court for the northern district of west virginia following a consent order by judge eginton where it was recaptioned as the aforementioned lawsuit number three above and subsequently dismissed by judge stamp see infra note a ownership of oralco inc in petitioner together with robert e boyle mr boyle and william r strothotte4 mr strothotte founded and incorporated oralco inc oralco or following a name change after its reorganization in ormet a delaware corporation with its principal_place_of_business in wheeling west virginia during through oralco was a holding_company owning percent of the stock of ohio river associates inc ora and oralco management services inc oms from through oms served as the managing company for the original ormet ora owned percent of the stock of ormet corporation6 ormet or following a name change after its reorganization in ormet primary aluminum corporation a corporation organized under the laws of delaware with its principal_place_of_business in hannibal ohio ora like oralco mr strothotte was a metals trader and president of clarendon ltd a firm investing in companies associated with metals-trading in oralco acquired the assets of consolidated aluminum corporation conalco these assets consisted primarily of rolling mills a recycling plant and a foil plant as a result of the conalco acquisition the names and structure of the corporations changed during oralco changed its name to ormet corporation and the original ormet corporation changed its name to ormet primary aluminum corporation in mr boyle led a leveraged_buyout to acquire ormet petitioner and mr strothotte also participated in the buyout and in mr boyle petitioner and mr strothotte became the sole owners of ormet oralco was formed as the holding_company for ormet was a delaware corporation headquartered in wheeling west virginia ormet was engaged in the production of commodities specifically alumina primary aluminum and fabricated aluminum products prior to date oralco stock was held by mr boyle percent mr strothotte percent and petitioner individually and as trustee of a voting_trust percent at all relevant times oralco had big_number shares authorized but only had big_number shares issued and outstanding on date mr boyle mr strothotte and petitioner entered into a stockholder’s agreement stockholder’s agreement whereby inter alia each stockholder had the right to designate one of the three members of oralco’s board_of directors each stockholder agreed not to sell his shares to any other stockholder except as permitted by the agreement and termination of the agreement was allowed by a stockholder holding shares representing at least two-thirds of the voting power of all outstanding oralco shares the voting_trust of date was between petitioner john g poole mr poole and lawrence a siebert mr siebert collectively doing business as stanwich partners petitioner served as the voting trustee of this trust under the voting_trust mr bradley had the exclusive right to vote all oralco shares owned by him mr poole and mr siebert thus for simplicity mr bradley is treated as the owner of the shares for purposes of the corporate control actions recounted in this opinion b the signal and costar loans during through petitioner mr seibert through and mr poole were shareholders in stanwich a delaware corporation petitioner and stanwich guaranteed a loan in the original amount of dollar_figure from signal capital corporation signal to oneida products corp oneida by guaranty agreements dated date as amended date shortly thereafter in signal commenced a lawsuit against petitioner and stanwich in the superior court of the state of connecticut8 connecticut superior court to collect on loan guaranties made by petitioner and stanwich with respect to the oneida loan as of date signal obtained a prejudgment attachment of all of petitioner’s right title and interest in big_number oralco shares as security for the signal loan petitioner by agreement dated date pledged to signal his voting_trust certificate for the big_number oralco shares then on date the connecticut superior court issued a judgment in favor of signal and against petitioner and stanwich in the principal_amount of dollar_figure million with respect to the loan guaranty the action was titled signal capital corp v bradley stanwich partners inc docket no cv-92-0127300-s jud dist of stamford conn super ct as discussed infra on date in conjunction with the terms of the implementing agreement dated date signal terminated its liens against petitioner and other parties continued petitioner also guaranteed two loans one in and one in to costar corporation costar these notes payable to costar were known as the somerset note and the holdings note respectively in costar filed suit against petitioner in the united_states district_court for the district of connecticut to enforce petitioner’s guaranties the district_court entered judgment date wherein petitioner agreed that as of date he and pierre r debroux as guarantors owed costar dollar_figure and dollar_figure for the somerset and holdings notes respectivelydollar_figure ii the six lawsuits a bradley v boyle oralco oms ora ormet michael j o’brien and o’sullivan graev karabell oralco ravenswood exchange of stock in petitioner together with mr boyle and mr strothotte bought out an aluminum processing company named continued in the implementing agreement petitioner in order to settle the signal claims under its judgment the loan agreement and related documents agreed to a cash payment in the amount of dollar_figure million and a dollar_figure million promissory note from mr bradley payable to signal a judgment was entered in the total amount of dollar_figure as the sum of the principal balances under the somerset and the holdings notes plus costs accrued but unpaid interest and attorney’s fees because the sum of the amounts due under the two notes is actually dollar_figure the court assumes the small difference represents a typographical error ravenswood aluminum corporation ravenswood principally located in ravenswood west virginia petitioner claimed that on date he was induced by mr boyle and oralco’s counsel michael j o’brien mr o’brien to enter into an oral stand still agreement with mr boyle boyle agreement whereby each agreed that neither of them would sell to or transfer to or buy oralco shares from mr strothottedollar_figure petitioner also contended that he agreed to enter into the boyle agreement due to concerns that mr strothotte had too much control_over ravenswood and would damage oralco if he gained control on date mr boyle made an agreement with mr strothotte to exchange his ravenswood shares for mr strothotte’s oralco shares mr boyle ravenswood aluminum corporation is sometimes referred to in the stipulation of facts and exhibits as ravenswood or ravenswood inc collectively referred to herein as ravenswood petitioner claimed that the oral agreement also entailed that both he and boyle would continue to jointly vote their shares and director votes to maintain joint control of oralco and he and boyle would combine their share ownership and director votes in the long-term best interests of oralco in order to reach an agreement by which one would purchase the other’s common_stock in oralco but if strothotte made a substantial unsolicited unconditional cash offer for the oralco shares of either bradley or boyle before a definitive agreement was reached between them the other must be advised of such offer and granted a ‘last look’ or right_of_first_refusal to purchase such common shares oralco inc et al v bradley civ a no wl del ch date explained this by denying that any enforceable boyle agreement existed the exchange of mr boyle’s ravenswood shares for mr strothotte’s oralco shares allowed mr boyle to become a greater than two-thirds majority shareholder in oralco and to terminate the stockholder’s agreement regarding oralco which he did immediately thereafter mr boyle and mr strothotte informed mr bradley by letter13 that he had been removed as a director of oralco and its subsidiaries in accordance with the termination provision of the stockholder’s agreement mr boyle appointed himself as sole director of oralco and its related entitiesdollar_figure in response on date petitioner filed a lawsuit against mr boyle oralco oms ora ormet attorney mr o’brien and the law firm of o’sullivan graev karabell ogk in the united_states district_court for the northern district of west the letter to petitioner effectuating his removal was actually dated date the letter was incorrectly dated because the documents were drafted on date but they were not signed until after midnight thus the documents should have been properly dated date vice chancellor chandler in oralco inc et al v bradley supra granted the motion to amend the complaint to conform plaintiff’s pleadings to this fact the issue of whether petitioner was validly removed as a director of oralco was decided in favor of the plaintiff oralco in oralco inc et al v bradley supra virginiadollar_figure in the complaint as subsequently amended petitioner alleged inter alia breach of contract with respect to the alleged boyle agreement intentional interference with business relationship fraud negligent misrepresentation promissory estoppel legal malpractice breach of fiduciary duty and conversion and corporate waste when the standstill and right_of_first_refusal issues were litigated by the parties the chancery court of new castle delaware agreed with mr boyle that there was no enforceable boyle agreement see oralco inc et al v bradley supra b bradley individually and derivatively on behalf of oralco v boyle o’sullivan graev karabell and oralco on date petitioner filed a lawsuit in his individual capacity and on behalf of oralco against mr boyle ogk and oralco as a nominal defendant in the united_states district_court for the northern district of west virginiadollar_figure on date the district_court denied petitioner’s plea for a temporary restraining order and preliminary injunction on date the district_court following a trial ruled against petitioner and subsequently on date denied petitioner’s motions to reconsider this is lawsuit number one of the six lawsuits see supra note this is lawsuit number two of the six lawsuits see supra note c ormet v bradley collection action on date ormet corporation filed a lawsuit in the united_states district_court for the district of connecticut against petitionerdollar_figure this lawsuit asserted that petitioner owed ormet dollar_figure from an unpaid date note petitioner executed in favor of ormet in the original amount of dollar_figure d boyle v boyle boyle divorce proceedings and stock purchase option during his contest with petitioner for control of oralco mr boyle was also involved in divorce proceedings with his then wife camilla m boyle ms boyle mr boyle and ms boyle were married on date during the majority of their marriage mr boyle was employed as an engineer with kaiser aluminum corporation kaiser in date mr boyle left kaiser to become the president of ormet which was losing millions of dollars at the time he assumed the role of president in date mr boyle acquired big_number ora shares at that time ora was the parent company of ormet through an ora stock_redemption a reorganization of ora and a leveraged_buyout of ormet mr boyle exchanged his big_number ora shares for big_number oralco shares following this reorganization oralco owned all the shares of ora and ora in turn owned all the shares of ormet this is lawsuit number three of the six lawsuits see supra note on date ms boyle filed for divorce in the circuit_court of ohio county west virginia circuit_court seeking equitable distribution of the marital assets although the divorce proceedings lasted into the parties were separated on date upon the grant of divorce by the circuit_court on date all the boyles’ marital assets were divided mr boyle and ms boyle disputed the number of oralco shares that should be awarded to ms boyle in satisfaction of her marital rights during the boyles’ separation the value of the oralco shares had increased significantly from dollar_figure per share to dollar_figure per share although mr boyle acquired big_number oralco shares during his marriage with ms boyle in its date order the circuit_court awarded ms boyle only big_number oralco shares and mr boyle big_number oralco shares since ms boyle believed she was entitled to at least half of mr boyle’s oralco shares she appealed the divorce decree on date on date after the boyles’ divorce decree was entered petitioner and ms boyle entered into a confidential option agreement option agreement granting petitioner the option to purchase from date through december for cash or certified funds at a price of dollar_figure per share all oralco shares that ms boyle might acquire from mr boyle pursuant to a final court order in addition ms boyle also granted petitioner an irrevocable proxy to vote all oralco shares awarded to her so long as the option agreement was in force as consideration for the option agreement petitioner was to pay ms boyle dollar_figure upon its execution plus dollar_figure per month for the months of january february and date and dollar_figure per month thereafter until the later of date or until the option was exercised or terminated in addition if ms boyle was not awarded sufficient oralco shares when combined with petitioner’s shares to control oralco petitioner could terminate the option agreement if the option agreement remained in force through date ms boyle held a put option to petitioner which she could exercise during the first days of date if petitioner failed to purchase her shares on or before that date during ms boyle’s appeal of their divorce order mr boyle became concerned that a modification of the divorce order could result in a distribution of more oralco shares to ms boyle mr boyle might then lose control of oralco triggering the loss of control provision in a credit agreement between ormet and a banking syndicatedollar_figure to avoid that eventuality and unknown to petitioner as of date mr boyle and ms boyle mr boyle also argued that the loss of control provision would trigger acquisition-financing debt and materially impair the value of the oralco stock for both mr boyle and ms boyle executed a confidential stipulation as to their oralco marital stock the stipulation confirmed the boyles’ agreement as to certain aspects of the distribution of the oralco shares mr boyle acquired during their marriage included in the stipulation was the boyles’ joint acknowledgment that on date pursuant to an exchange_agreement mr boyle exchanged his remaining big_number oralco shares for big_number shares of elmwood acquisition corporation eac ii eac ii was a newly created shell holding_company wholly owned by mr boyle and created by him to assist in retaining voting control of oralco the only asset held by eac ii was the big_number oralco shares exchanged by mr boyle the boyles further stipulated that if the date divorce order were revised on appeal and the marital stock became an issue then the marital stock would consist of ms boyle’s big_number oralco shares and boyle’s big_number eac ii shares rather than boyle’s original big_number oralco shares ms boyle’s appeal of the divorce decree claimed that she was entitled to big_number oralco shares which she alleged represented one-half of the big_number oralco shares mr boyle acquired during their marriage on date the supreme court_of_appeals of west virginia reversed the circuit_court divorce order the supreme court held that ms boyle was entitled to big_number oralco shares the reversal of the divorce order became final on date and on date ms boyle’s attorney jolyon w mccamic mr mccamic filed an application with the circuit_court requesting oralco to transfer an additional big_number oralco shares to ms boyle thereafter on date petitioner’s attorney herbert conner mr conner wrote a letter to mr boyle warning him that petitioner would take legal action in the event of any attempt by mr boyle or oralco to induce a breach of contract with respect to ms boyle and petitioner’s option agreement thereafter petitioner on date filed a motion to intervene as a plaintiff in the boyles’ divorce proceedings on date the circuit_court issued a findings and divorce decree final divorce decree in the boyle’s divorce proceeding denying mr mccamic’s application_for a transfer of big_number oralco’s shares to ms boyle ordering mr boyle to transfer big_number eac ii shares to ms boyle in satisfaction of her one-half marital rights ordering mr boyle to cause oralco to immediately redeem ms boyle’s newly acquired eac ii shares for dollar_figure and ordering ms boyle to transfer the previously awarded big_number oralco shares back to mr boyledollar_figure mr boyle was also required to hold ms boyle harmless continued on date ms boyle transferred her big_number oralco shares back to mr boyle mr boyle in turn transferred big_number eac ii shares to ms boyle mr boyle then caused oralco to purchase ms boyle’s big_number eac ii shares for dollar_figure to finance oralco’s purchase of ms boyle’s eac ii shares bancboston financial company bancboston acting through its employee david l risdon mr risdon lent dollar_figure to oralco these actions prevented petitioner from exercising his stock purchase option with ms boyle because the event triggering the option agreement never occurred on date the circuit_court denied petitioner’s motion to intervene in the boyles’ divorce proceeding on the theory that petitioner’s interests were adequately protected by existing partiesdollar_figure this action prompted petitioner to appeal the order to the west virginia supreme court_of_appeals on date the supreme court_of_appeals of west virginia upheld continued for any and all losses liabilities judgments awards damages assessments charges fines penalties costs attorney’s fees and expenses paid suffered or incurred by ms boyle arising out of any claim demand action suit or proceeding brought by petitioner resulting from ms boyle’s actions in compliance with the final divorce decree this is lawsuit number four of the six lawsuits see also supra note the circuit court’s order denying petitioner’s motion to intervene in the boyles’ divorce proceedingdollar_figure e camilla boyle v bradley litigation regarding the stock purchase option during and while petitioner was attempting to exercise his option to purchase ms boyle’s stock in oralco ms boyle through her attorney mr mccamic filed a lawsuit against petitioner in the circuit_court of ohio county west virginia alleging that the option agreement was induced by frauddollar_figure this action was removed to the united_states district_court for the northern district of west virginia and assigned to judge stamp f bradley v mccamic risdon bancboston third party suit on date petitioner filed a third-party complaint against ms boyle’s attorney mr mccamic bancboston employee mr risdon and bancbostondollar_figure on or about date ms boyle responded to petitioner’s third-party complaint with an affidavit stating that when she executed the option agreement she believed petitioner had the resources to pay for any shares of oralco she would receive in settlement of her marital claims this order also affirmed the order issued in lawsuit number four see also supra note this is lawsuit number five of the six lawsuits see supra note this is lawsuit number six of the six lawsuits see supra note ms boyle contended that until late date she was not aware of petitioner’s allegedly defaulted financial obligations to costar and signal totaling dollar_figure and a dollar_figure payment due to oralcodollar_figure iii statements by mr boyle or ormet mr boyle or ormet released several documents to the public between april and date the date document was a letter to ormet employees signed by mr boyle four documents were press releases another document was an article in the date edition of the company’s ormet news petitioner cited statements in the documents as the basis for his personal injury claims for example mr boyle or ormet made the following pronouncements this ad is another of the many attempts by charles bradley a minority shareholder in oralco to extract money from oralco for his personal benefit mr bradley has a long history of driving companies into the ground resulting in jobs being lost forever while maintaining some degree of personal wealth and bradley is a self-styled petitioner’s financial obligations under these notes resulted from the decisions in the signal and costar litigations and the settlement and compromise of lawsuit number three of the six lawsuits see supra note judge stamp dismissed lawsuit number three on date see also infra note deal maker who cares little for the damage created and people’s lives destroyed when his deals fall apart petitioner’s law firm finn dixon herling llp reviewed the basis of petitioner’s claims for libel slander and intentional infliction of emotional distress in a memorandum to petitioner dated date the firm stated that neither mr boyle nor ormet had a valid truth defense to petitioner’s claim for defamation iv lawsuit pleadings despite dozens of pages of pleadings there was no reference in any of these cases to any personal injuries suffered by petitioner although petitioners amended their complaints several times and the parties filed counterclaims and derivative claims none of these documents contained any claims for personal injuries the court notes the parties stipulated petitioner did not file any lawsuits against oralco ormet corporation and or boyle concerning any personal injuries that he incurred as a result of any actions undertaken and or statements made or published by oralco ormet corporation and or boyle concerning petitioner this stipulation is consistent with the credible petitioners attached to their opening brief page two of ormet news an internal company newsletter seeking to use statements contained therein as evidence however joint stipulated exhibit 169-j as stipulated by the parties and filed with the court did not include page two of ormet news and petitioners did not separately offer page two into evidence thus the court will disregard page two petitioners are not allowed to add documents into evidence by attaching them to their brief testimony of mr bachman oralco’s and mr boyle’s attorney who stated i don’t remember spending any time ever evaluating or defending against a claim of libel or slander petitioner and his attorney mr conner testified that they had intended to amend their pleadings at some point to allege personal injury in the form of libel and slander but were deterred from doing so by the court which informally requested that no additional claims be filed until the pending claims could be resolved as a result mr conner first informed mr boyle and ormet of mr boyle’s personal injury claims in a letter dated date to cathy m armstrong counsel for ormet v settlement of the six lawsuits settlement efforts to resolve the six lawsuits began in the fall of but they did not become serious until the summer of in order to raise funds to settle the lawsuit between petitioner and signal petitioner’s counsel discussed ormet’s possible redemption of petitioner’s ormet shares as well as the ormet shares under petitioner’s voting control as trustee of the voting_trust to determine the value of petitioner’s ormet stock both petitioner and mr boyle conducted valuations of ormet to facilitate ormet’s possible stock_redemption petitioner received a draft valuation of ormet dated date from by this date oralco had changed its name to ormet c david allen jr of price waterhouse llp approximating the valuation of ormet in the range of dollar_figure million to dollar_figure milliondollar_figure by letter dated date to mr conner donald j pfingstler of barrington consulting group inc addressed the value of ormet and the value of petitioner’s shares in ormet held individually and as trustee under the voting_trust agreements mr pfingstler concluded that had petitioner acquired sufficient ormet shares to control ormet the valuation of his shares would have been dollar_figure million to dollar_figure million otherwise as turned out to be the case the valuation of petitioner’s shares would be approximately dollar_figure million to dollar_figure million because they reflected a minority discount in a date letter to charles e bachman mr bachman attorney for ormet mr conner indicated that petitioner would sell his shares and the shares of his voting_trust back to ormet for cash and it would involve the settlement and discontinuation of all litigation the six lawsuits at the buyer’s request or bradley’s cooperation in the continued pursuit of the litigation again at the buyers sic option and with his financing of the costs of litigation this offer was subject_to further negotiations mr conner testified that petitioner was not able to effectively use the price waterhouse llp valuation in determining the value of ormet because price waterhouse llp withdrew its draft valuation claiming that it was unauthorized the parties exchanged several drafts of various settlement agreements before they reached a final agreement after negotiated changes ormet and mr boyle both believed as did mr bradley that there was a binding settlement of all relevant issues when the settlement term sheet was executed mr bradley states in his opening brief parties to a term sheet agree to the conditions set forth in the term sheet and to that extent it is considered binding with respect to those particular items the settlement term sheet dated date was signed by the parties petitioner based on the stanwich fax machine date on the base of the document and the date of mr bachman’s cover sheet correspondence appears to have signed the settlement term sheet on date boyle and ormet on august or and signal on or after date probably date of particular note was the demand by mr boyle and oralco that the settlement result in a complete resolution and release of any and all claims known or unknown at the time of settlement mr bachman credibly testified regarding the date settlement term sheet and whether he remembered any controversy over the release between himself and mr conner he stated no i remember that if there was going to be a settlement here it would be a settlement i mean as i said real imagined current historical future and as broad as you can define the release it is not surprising or unusual that broad general mutual releases were required by paragraph 6c of the settlement term sheet as many settlements of this kind include similar provisions as standard practice mr bradley’s attorney mr conner testified that the issue of a general release was not resolved until the subsequent implementing agreement was executed in a memorandum dated date to mike dougherty mr dougherty a tax attorney scott junkin mr junkin counsel for petitioner expressed petitioner’s desire to structure the oralco ormet payout such that a portion would be nontaxable in his memorandum mr junkin informed mr dougherty ceb wants to know if there is any way to structure the settlement so that a portion of the oralco payments are non-taxable he mentioned allocating a portion of the settlement to the share repurchase and a portion to dropping his claims under the law suit i expressed skepticism about whether any portion could be non- taxable but i will defer to you on that ceb may be thinking of some analogy to the non-taxability of settlement payments for pain and suffering in a negligence suit on the same day petitioner signed the settlement term sheet through correspondence with his attorney he sought to confirm his desire that a portion of the ormet settlement would be treated as nontaxable for federal_income_tax purposes petitioner expressed his expectations in a letter to mr dougherty dated date that dollar_figure million would be received for settlement of litigation on a personal injury basis by letter dated date petitioner asked his attorney mr conner to review mr dougherty’s memorandum of date and assemble all the documents showing damage to his reputation petitioner also contacted his attorney brett dixon mr dixon to review the tax issues related to the settlement by memorandum dated date mr dixon stressed the importance of inserting language into the implementing agreement which would reflect that the dollar_figure million payment was for petitioner’s actual personal and or physical injury he wrote in light of the punitive-versus-actual damages issue we discussed with respect to the dollar_figure million payment in settlement of the litigation i think it is important to try to get language into the implementing agreement to the effect that the payment is being made in respect of actual personal injury defamation libel slander emotional distress that you suffered as a result of this matter it would also be helpful if you could document any physical injury or illness you suffered severe emotional distress requiring treatment etc this would provide an alternative basis for exclusion ie even if the personal injury damages are punitive they relate to a physical condition emphasis added mr dixon further suggested that petitioner include in the implementing agreement a covenant that the partics sic will respect the allocation between the different elements of recovery for all tax purposes as late as date mr dixon was still finalizing the language he believed would be ideal for petitioner to include in the implementing agreement in his memorandum to petitioner of that date mr dixon suggested the following language be included in any final agreement ormet and bradley acknowledge and agree that the bradley litigation settlement price is being paid in respect of actual personal injury including without limitation damage to personal reputation and mental and emotional distress suffered by bradley as a result of the litigations and other actions taken by and disputes with the defendants mr dixon also opined in a memorandum that ormet should not care about how petitioners characterize the settlement payment for tax purposes since it would be deductible by ormet in any event contrary to mr dixon’s advice because of objections by mr boyle and ormet neither his suggested language nor anything similar was contained in the implementing agreement mr dixon due to the litigants’ animosity anticipated this possibility noting in the same memorandum that ormet may be unwilling to include the language in a final agreement alternatively he suggested that the agreement language be watered down he also expressed his hope that at a minimum ormet should be willing to permit inclusion of a statement that you represent that you have suffered such injuries in reference to the dollar_figure million payment the settlement term sheet stated that ormet shall pay dollar_figure to bradley in settlement of his direct claims against ormet the implementing agreement incorporated the terms of the settlement term sheet utilizing the following more expansive language litigation settlement expense reimbursement releases termination of voting_trust agreement a ormet will pay to bradley by wire transfer of immediately available funds to an account specified to ormet in writing i dollar_figure million the bradley litigation settlement price in settlement of all direct claims direct claims by bradley against ormet whether relating to the litigations or otherwise including but not limited to those libel and slander claims described in that certain letter from herbert bennett conner to charles e bachman dated date and ii dollar_figure million as reimbursement of legal fees and expenses related to the litigations the litigation reimbursement b each member hereby acknowledges that any claims against the defendants or the other litigations parties other than the direct claims have no value and that no payment is being made to any member in settlement of or otherwise with respect to such claims mr conner testified that the settlement term sheet providing for the dollar_figure million payment related only to the settling of petitioner’s filed direct claims against ormet not to any libel or slander suits further mr dixon stated that there were no documents regarding petitioner’s physical injuries available when mr dixon gave a tax opinion regarding the settlement mr bachman testified that he did not spend any time defending oralco against any personal injury claims because petitioner never filed any claims against it mr boyle mr the date letter written by mr conner and referred to in mr bachman’s testimony was attached to petitioners’ opening brief but petitioners never offered it into evidence petitioners are not permitted to supplement the evidence to include this letter by merely attaching it as an exhibit to their brief accordingly the court will disregard this document see also supra note bachman and oralco refused to designate any portion of the dollar_figure million settlement specifically for any unfiled alleged personal injury claims of libel and slander instead even the implementing agreement designated the dollar_figure million as payment for all direct claims including any libel and slander this general language does not allocate any amount to personal injury claims pursuant to the settlement payments were made on date to mr poole dollar_figure mr siebert dollar_figure mr hall dollar_figure and precision dollar_figure in exchange for their shares of stock in ormet petitioner personally received dollar_figure plus the dollar_figure million paid to signal and the dollar_figure paid to costar for a grand total of dollar_figure in exchange for his ormet shares plus dollar_figure million for his direct claims petitioners also received dollar_figure million as a reimbursement for petitioner’s legal fees and expenses related to the six lawsuits petitioners had deducted or would have deducted these reimbursed legal fees and expenses as business_expenses on their schedule c profit or loss from business the parties have stipulated that none of the aforesaid legal fees or expenses were allocated to any of petitioner’s claims against oralco ormet corporation and or boyle for libel slander and or defamation nevertheless petitioners excluded the dollar_figure million ormet payment from their gross_income on their return on the basis of sec_104 opinion i contentions of the parties petitioners contend that there were two separate transactions that occurred when the parties resolved their disputes--a sale of stock for dollar_figure million shared in by all stockholder parties of the voting_trust and the dollar_figure million payment from ormet to mr bradley the later payment it is argued was paid only to mr bradley because it was in settlement of only his claims for what he maintains was a conspiracy of defamation slander and libel to his business reputation as well as intentional infliction of emotional distress petitioners argue that had any part of the dollar_figure million been paid for stock it would have had to be shared with the other parties to the voting_trust because it was not shared the only possible explanation is mr bradley’s personal injuries payment for which would be excludable from gross_income under sec_104 as a part of the settlement a general release was required which would include mr bradley’s tort-type personal injury claimsdollar_figure petitioner underwent surgery in date for prostate cancer although on brief petitioners claimed that the increased stress resulting from petitioner’s involvement in the six lawsuits adversely affected his ability to fight the cancer there is no evidence to suggest that events resulting from the six lawsuits were the indirect let alone the proximate cause of petitioner’s metastasized cancer t he consequences of a dispute are not necessarily commensurate with its origin 76_tc_116 citing knuckles v continued petitioners contend that they have by implication established the dollar_figure million was paid on account of mr bradley’s personal injury claims by virtue of negative inference in addition they assert their right to arrange and conduct their affairs to minimize adverse tax implications see 159_f2d_848 2d cir hand j dissenting they point to the implementation agreement the final settlement document which they contend supersedes all others and implements their tax planning they note it provides the dollar_figure million will be paid to mr bradley in settlement of all direct claims by bradley against ormet whether relating to the litigations the six lawsuits or otherwise including but not limited to those libel and slander claims described in that certain letter from herbert bennett conner to charles e bachman dated date respondent counters by arguing the disputes were settled by the binding settlement term sheet which reflects the actual basis of the settlement and the implementing agreement does not negate the settlement term sheet further respondent contends that the six lawsuits did in fact involve direct claims by mr bradley against both ormet and mr boyle and that these direct continued commissioner 349_f2d_610 10th cir affg t c memo affd 676_f2d_682 1st cir thus we do not discuss whether the settlement payment was paid on account of physical sickness claims were contract damage claims not personal injury tort claims respondent characterizes petitioners’ arguments as self- serving attempts to structure the settlement to minimize their tax exposure respondent contends that petitioners did not provide any evidence that the payment was actually in settlement of mr bradley’s alleged personal injuries instead the dollar_figure million may have been in whole or in part a payment for contract claims additional disguised stock purchase_price and or commission to mr bradley for services to all stockholder parties of the voting_trust for maintaining the various actions and negotiating the resolution of these matters and to end the then-ongoing significant litigation costs foisted upon the parties by dint of petitioners’ litigation ii burden_of_proof where the commissioner has determined a deficiency in tax the taxpayer bears the burden of proving facts that show the determination is incorrect rule a 290_us_111 20_f3d_1128 11th cir affg tcmemo_1993_17 however the burden_of_proof may shift to respondent under sec_7491 sec_7491 applies to examinations commenced after date information document requests in the record indicate respondent’s examination commenced on or before date therefore sec_7491 does not apply and the burden_of_proof remains with petitioners iii determinations of gross_income the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer’s wealth the scope of gross_income is sweeping 504_us_229 348_us_426 exclusions from gross_income are narrowly construed 515_us_323 united_states v burke supra pincite souter j concurring in judgment 35_f3d_93 2d cir therefore settlement proceeds constitute gross_income unless the taxpayer proves they are specifically excepted by another statutory provision sec_104 provides for an exclusion_from_gross_income sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness neither the statute nor the legislative_history of sec_104 offers any explanation of the term personal injuries united_states v burke supra pincite 87_tc_1294 affd 848_f2d_81 6th cir the regulations under sec_104 have formally linked the identification of personal injury to traditional tort principles since united_states v burke supra pincite sec_1_104-1 income_tax regs establishes the requirements of sec_104 and provides c damages received on account of personal injuries or sickness -- sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution the plain language of sec_104 and the text of the regulations establish two independent requirements that must be fulfilled for any recovery to be excluded from gross_income the taxpayer must demonstrate the underlying cause of action giving rise to the recovery was based upon tort or tort type rights and the settlement was entered into on account of personal injuries or sickness see united_states v burke supra pincite iv characterizing personal injuries what constitutes personal injuries and whether damages were received because of them is a question of fact threlkeld v commissioner supra pincite it is established that personal injuries encompasses both physical and nonphysical injuriesdollar_figure united_states v burke supra pincite n quoting 900_f2d_655 3d cir affg in part and revg in part 92_tc_510 threlkeld v commissioner supra in 58_tc_32 this court held that damages received for mental strain personal embarrassment and injury to personal reputation may be excluded under sec_104 specifically personal injuries include emotional distress see burke v united_states supra pincite n mental pain and suffering see 835_f2d_67 3d cir affg 87_tc_236 and injury to sec_104 was amended in by the small_business job protection act of publaw_104_188 sec a 110_stat_1838 effective generally for amounts received after date in relevant part the amendment added the modifier physical after personal and before injuries this amendment was made to clarify that amounts received on account of personal injuries must be received for physical injuries and not exclusively for emotional distress however amended sec_104 does allow an exclusion for the amount of damages in excess of the amount_paid for medical_care attributable to emotional distress because the dollar_figure million at issue here was received before date sec_104 as it existed during is the law applicable to this case personal and professional reputation see 848_f2d_81 6th cir there is no distinction between damage to one’s personal reputation and one’s business reputation threlkeld v commissioner t c pincite thus had mr bradley’s claim for defamation libel intentional infliction of emotional distress and damage to his reputation been made it would be a claim for nonphysical personal injuries and would generally fall within the ambit of personal injuries for purposes of sec_104 v rationale of settlement determining whether a settlement was entered into on account of sickness or personal injuries requires an examination of the settlement agreement language 180_f3d_859 7th cir in support of petitioners’ contention that the dollar_figure million was paid on account of tort-type personal injuries several cases are cited reliance on them is misplaced however since these cases only point out the nature of the tort injury without reference to the motivation behind each settlement payment it is not sufficient that a tort or tort-type injury exists see united_states v burke supra pincite see also threlkeld v commissioner t c pincite to be exempt the damages received must be in settlement of those injuries sec_1_104-1 income_tax regs see also commissioner v schleier u s pincite here the settlement term sheet contained a very general reference to petitioner’s claims against ormet in settlement of mr bradley’s direct claims against ormet it failed to make even a general much less a definitive allocation between tort or tort-like claims excludable under sec_104 and other claims not excludable under sec_104 even the johnny-come-lately paragraph of the implementing agreement gave only very general indications as to the alleged specific tort claims it said including but not limited to those libel and slander claims described in the letter dated date a express language language in a settlement agreement can offer probative evidence on how a settlement payment should be treated for purposes of sec_104 see eg 87_tc_236 affd 835_f2d_67 3d cir petitioners did not provide credible_evidence of an agreed-upon amount attributable to personal injuries between petitioner and ormet or their respective counsel in either the settlement term sheet or the implementing agreement petitioner’s law firm finn dixon herling llp had made petitioners aware that the absence of documentation supporting see supra note discussing the change_of the company’s name from oralco to ormet payment of an agreed amount for personal injury would be problematic in a memorandum to petitioner the firm wrote where a settlement payment is only partially in payment for tortious injury the burden_of_proof is on the recipient to show the amount_paid for the tort 22_tc_945 affd 226_f2d_600 6th cir allocations in a settlement agreement are respected if they are reasonable in 58_tc_32 acq 1972_2_cb_3 the taxpayer received payment for breach of contract and for personal injuries from embarrassing publicity a letter confirming the apportionment of funds attributable to personal injury signed by negotiators on both sides was held to have established the amount that was attributable to personal injury emphasis added the record is devoid of any evidence helpful to petitioners of the type suggested by petitioner’s counsel mr dougherty noted that one of petitioner’s problems would be sustaining the bona fides of the allocation if challenged allocations to personal injury recoveries will be respected if made in an adversarial context at arm’s length and in good_faith mr dougherty cited 349_f2d_610 10th cir affg tcmemo_1964_33 as an example where exclusion_from_gross_income was denied when counsel pressed for an allocation to personal injuries late in the settlement negotiations to get a better tax result both the settlement term sheet and the implementing agreement provide for a global release of petitioner’s claims against ormet yet none of the settlement documents earmarked a specific amount exclusively for petitioner’s personal injuries including libel or slander the court finds as a factual matter that the settlement term sheet speaks for itself and that any dispute about the mutual releases was merely quibbling a court may not be in a position to apportion damages among various contract and tort claims where it appears that the settlement was all-encompassing taggi v united_states supra at dollar_figure it is petitioner’s duty in this case to prove the proper allocation between taxable and nontaxable amounts pipitone v united_states supra pincite ‘ f ailure to show the specific amount of the payment allocable to the claims of tort or tortlike damages for personal injuries results in the entire amount’s being presumed not to be excludible ’ id pincite quoting wise v commissioner t c memo see pipitone v united_states supra pincite taylor v commissioner tcmemo_1999_ affd 246_f3d_676 9th cir morabito v commissioner tcmemo_1997_315 state law does not assist petitioner none of petitioner’s state claims as presented in his state court pleadings pertained to any tort or tort-type injuries instead the pleadings referenced petitioner’s contest for control of ormet and other related contractual claims because this case would normally be appealable to the court_of_appeals for the second circuit absent stipulation to the contrary 35_f3d_93 2d cir is controlling here under this court’s golsen_rule see 54_tc_742 affd on another ground 445_f2d_985 10th cir state law is of little help where there are several claims only some of which are for personal injuries the state law classification of the various claims will be of no assistance identifying the claim or claims or in carving up the damage recovery in such cases we must look to various factors including the allegations in the state court pleadings the evidence adduced at trial a written settlement agreement and the intent of the payer threlkeld v commissioner t c pincite7 b bona_fide dispute sec_1_104-1 income_tax regs defines damages for purposes of the exclusion under sec_104 as amounts which are received from prosecution of a legal suit or through a settlement agreement entered into in lieu of such prosecution in this context ‘ a settlement is an agreement to terminate or forestall all or part of a lawsuit’ taggi v united_states supra pincite quoting gorman v holte cal rptr ct app see also 913_f2d_257 5th cir settlement must involve a bona_fide dispute over excludable damages taggi v united_states supra pincite the requirement of a bona_fide dispute precludes a contrived ‘settlement’ designed to avoid taxation of the settlement proceeds id the record shows that the first time mr boyle or ormet was aware petitioner was asserting personal injury claims was following receipt of the letter to mr boyle’s counsel of date petitioner’s assertion of the issue of personal injuries just prior to the drafting of the settlement term sheet is not determinative the fact that personal injuries were not mentioned in the settlement term sheet supports the conclusion that the personal injuries or at least their dollar amount were contrived mr dixon testified that he was not involved in the settlement nor was he aware that as a result of the execution of the settlement term sheet the parties had agreed to release the six lawsuits prior to petitioner’s receipt of mr dixon’s date letterdollar_figure mr conner testified that the litigation among the parties pertained only to the filed suits and not to any libel or slander suits after execution of the settlement term sheet petitioner sought advice regarding treatment of part of the settlement proceeds as nontaxable mr dixon first advised petitioner after execution of the settlement term sheet these facts are indicative that petitioner ormet and mr boyle were not previously involved in serious discussions or negotiations contemplating a payment for personal injuries petitioner’s attempted allocation of dollar_figure million in the implementing agreement judge stamp of the united_states district_court for the northern district of west virginia dismissed lawsuits number one two and three of the six lawsuits on date and lawsuits number five and six of the six lawsuits on date lawsuit number four was resolved when judge stamp granted petitioner’s petition for relief from rule sec_23 and sec_23 of the federal rules of civil procedure with respect to formal notice and court approval of the global_settlement of the parties on date was contrived see 102_tc_116 affd on this issue and revd in part 70_f3d_34 5th cir burditt ii v commissioner tcmemo_1999_117 c intent of the payor in the absence of any express language in the agreement the intent of the payor is the most important factor in determining the purpose of the payment pipitone v united_states f 3d pincite 917_f2d_1033 7th cir affg tcmemo_1989_149 349_f2d_610 10th cir 290_f2d_283 2d cir affg tcmemo_1960_21 88_tc_834 affd without published opinion 845_f2d_1013 3d cir kroposki v commissioner tcmemo_1997_563 petitioner and ormet negotiated the terms of the settlement term sheet for several months before agreeing to a final version paragraph of the settlement term sheet finalized their mutual assent stating this term sheet is intended to constitute a binding agreement among the parties thereto subject only to the negotiation and execution of satisfactory documentation although the binding nature of the settlement terms was explicitly stated in the settlement term sheet whether the settlement term sheet is binding or not absent a definitive and adverse_party allocation in the settlement document the payor’s intent behind the settlement governs the allocation of the damage paymentsdollar_figure more importantly at the time ormet and mr boyle initially agreed to the settlement terms they were intending their dollar_figure million payment to be for contract claims in the six filed cases not tort-like personal injury claims by mr bradley the possible existence of which had only been recently raised thus it is apparent the dollar_figure million payment was only w hether an enforceable contract arises from preliminary negotiations and letter of intent or must await formal agreement depends on the intent of the parties in ascertaining the intent of the parties to a contract it is their outward and objective manifestations of assent as opposed to their undisclosed and subjective intentions that matter this is true g iven the highly detailed nature of the letter of intent the important commercial circumstances in which it was negotiated and the fact that the letter of intent appears in all respects to be a binding contract as to certain promises gillenardo v connor broad del co no c a 98c-06- wlw wl at del super date fn refs omitted a settlement may be intended to cover claims not yet added to an existing lawsuit see 59_tc_634 acq 1973_2_cb_1 however the facts in eisler are distinguishable from those in the instant case in eisler both the payor and the payee had a mutual understanding as to the reason for the settlement payment and the intent of the release instrument in the instant case the payor did not intend for the payment to be made for personal injuries at the time the settlement term sheet was agreed to there has been no factual showing that either mr boyle or ormet intended any of the payments at the time of the signing of the settlement term sheet to be for personal injuries intended to pay for petitioner’s direct claims and was not necessarily intended to include claims of libel slander and emotional distress as later alluded to in the implementing agreement moreover it is the absence of knowledge of the claim by mr boyle and ormet that is most damaging to petitioner the basis of the controversies between petitioner and ormet centered around issues dealing with directors’ rights in a contest for corporate control and petitioner’s rights pursuant to the option agreement these claims are essentially contractual in nature the record reflects that these disputes were petitioner’s and ormet’s primary concern in conducting and settling the six lawsuits petitioner’s attorney mr conner wanted ormet’s attorney mr bachman to allocate the dollar_figure million to the personal injury claims that petitioner had not filed but mr bachman mr boyle and ormet were unwilling to do so in fact mr bachman testified that ormet did not spend any time defending against claims for libel or slander because there were none filed by petitioner vi conclusion petitioners have not demonstrated that the dollar_figure million payment mr bradley received from ormet was on account of personal injuries or sickness moreover the court will not speculate as to unstated possible reasons for the settlement nor conjure an amount to settle alleged tort-like personal injury claims absent proof of a specific payment for tort-like personal injuries or evidence that ormet intended its dollar_figure million payment for mr bradley’s personal injuries as part of a bona_fide dispute settlement petitioners do not meet the criteria for exclusion of the dollar_figure million from income under sec_104 thus in accordance with sec_61 the dollar_figure million payment must be included in petitioners’ gross_income for the taxable_year to reflect the foregoing and concessions made by the parties decision will be entered under rule
